Citation Nr: 0934016	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension, as a 
result of exposure to herbicides and as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to August 
1968.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The RO in 
Phoenix, Arizona currently has jurisdiction of the case.

The claim was previously remanded by the Board in June 2007 
and May 2008 for additional development and to address due 
process concerns.  The Board notes that in addition to the 
claim currently on appeal, the Board also remanded the issues 
of entitlement to service connection for type II diabetes 
mellitus, as a result of exposure to herbicides, and 
entitlement to service connection for peripheral neuropathy, 
as a result of exposure to herbicides and as secondary to 
diabetes mellitus.  Those issues were granted by the RO in a 
June 2009 rating decision and, as such, are no longer before 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

The Veteran seeks service connection for hypertension.  He 
asserts that his hypertension is a result of exposure to 
herbicides and as secondary to diabetes mellitus.  As noted 
above, service connection for type II diabetes mellitus has 
recently been established.  See June 2009 rating decision.  

The medical evidence of record indicates that the Veteran has 
hypertension.  He underwent a VA compensation and pension 
(C&P) examination in October 2008, at which time an 
assessment of history of hypertension that predated the onset 
of diabetes by many years and is a comorbidity not secondary 
to diabetes was made.  

The regulations pertinent to claims for service connection on 
a secondary basis were recently amended in light of the case 
Allen v. Brown, 7 Vet. App. 439 (1995).  They now provide 
that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  In other words, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  In light of this regulatory change, which was not 
addressed during the October 2008 VA C&P examination, the 
claim must be remanded in order for the AMC to obtain an 
opinion regarding whether the Veteran's hypertension has been 
aggravated by his service-connected type II diabetes 
mellitus.  Recent VA treatment records should also be 
obtained.  

The Board notes that in the June 2009 rating decision, the RO 
conceded that the Veteran had been exposed to herbicides 
during service.  In light of the fact that the claim for 
service connection for hypertension must be remanded for a 
medical opinion, the Board finds that the examiner who 
reviews the claim should also provide an opinion as to 
whether the Veteran's hypertension is related to service, to 
include his presumed exposure to herbicides.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records related 
to treatment for hypertension from the 
Northern Arizona Health Care System, 
Anthem Community Based Outpatient Clinic, 
and the Indianapolis VA Medical Center, 
dated since December 2008.  

2.  Thereafter, schedule the Veteran for 
a VA hypertension examination.  The 
Veteran's claims folder should be 
available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hypertension 
had its onset during active service or is 
related to the Veteran's military 
service, including his presumed exposure 
to herbicides.

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's type II 
diabetes mellitus either (a) caused or 
(b) aggravated (i.e., caused a permanent 
increase in severity) his hypertension.  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case and give the 
Veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

